Per Curiam:
There was no application in the court below to open this judgment. There was a rule to show cause why it should not be stricken off, which was very properly refused, as the judgment was regular upon its face. If there was any defence, the proper practice was to apply for a rule to open the judgment. This, in case of a legal defence, would have afforded relief in the court below, although in such case no appeal would lie to this court upon a refusal to open: See Limbert’s App., 118 Pa. 589, and Swartz’s App., 119 Pa. 208. As the case stands, there was nothing upon the face of the record, nor does anything appear aliunde which would have justified the court below in striking off the judgment, and the order is
Affirmed.